DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of  a method displaying in virtual reality a three-dimensional computer-generated scene representative of a structure as if viewed from a first viewing position of a virtual head coupled to a virtual body does not teach or fairly suggest the first viewing position corresponds to a first coordinate position inside the three dimensional computer-generated scene; the second viewing position corresponds to a second coordinate position inside the three dimensional computer-generated scene and the movement of the virtual head to the second viewing position corresponds to a movement through the structure that would not be possible in real life; determining a movement of the virtual body corresponding to the movement of the virtual head and in dependence on an effect of gravity on the virtual body in the three-dimensional computer-generated scene and/or in dependence on the presence of at least one object within the three-dimensional computer-generated scene that inhibits the movement of the virtual body; adjusting the movement of the virtual head in dependence on the corresponding determined movement of the virtual body such that the adjusted movement is from the first viewing position to an adjusted second viewing position, wherein the adjusted second viewing position corresponds to a second adjusted coordinate position inside the three-dimensional computer generated scene, and the adjusted movement corresponds to a movement through the structure that would be possible in real life, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622